Exhibit 10.16

 

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (this “Agreement”) by and between
Bankrate, Inc., a Delaware corporation (the “Company”), and Thomas R. Evans (the
“Consultant”) is dated as of December 10, 2013.

WHEREAS, the Consultant has faithfully served the Company and its affiliates for
many years, including as the Company’s Chief Executive Officer, and has
considerable knowledge and experience with respect to the Company’s operations;

WHEREAS, the Consultant and the Company entered into an Executive Agreement,
dated as of June 21, 2004, as subsequently amended (the “Prior Agreement”);

WHEREAS, the Consultant and the Company have agreed that the Consultant will
resign from active service with the Company and its affiliates as of December
31, 2013 (the “Date of Termination”); and

WHEREAS, the Company has determined that it is in its best interests for the
Consultant to provide his continued services and expertise to the Company
following the Date of Termination, all on the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the Consultant and
the Company hereby agree as follows:

1. Resignation from Employment.

(a) The Consultant hereby resigns from his employment with the Company,
effective as of close of business on the Date of Termination, and concurrently
resigns from all offices and directorships he holds with the Company or any of
its affiliates.

(b) Subject to the Consultant’s compliance with the terms of this Agreement and
the restrictive covenants set forth below and his execution of a Release
Agreement in the form attached hereto as Exhibit A (the “Release”) on the Date
of Termination and the Consultant not revoking such Release during the
applicable revocation period, the Company agrees immediately  to:

(i) Grant the Consultant 18,600 unrestricted shares of Company common stock
pursuant to the Company’s 2011 Equity Compensation Plan (the “Plan”).

(ii) Accelerate the vesting of (A) all unvested stock options granted to the
Consultant on June 16, 2011 (it being understood that pursuant to the terms of
the Plan and the applicable award agreements thereunder, any stock options held
by the Consultant as of the Date of Termination shall remain exercisable
throughout the Consulting Term (as defined below) and the applicable
post-termination exercise period, which post-termination exercise period shall
not commence until the termination of the Consulting Term) and (B) all of the
restricted stock granted to Consultant on May 14, 2013 that vests solely based
on the Consultant’s continued service with the Company.

(iii) Deem the Consultant’s resignation to be a termination by the Company
without Cause for Termination following the end of the Measurement Period (as
defined in the Performance-Based Restricted Stock Agreement, dated as of May 14,
2013) for the purposes of the performance-based restricted stock award granted
to the Consultant on May 14, 2013.



--------------------------------------------------------------------------------

 

(iv) Pay the Consultant any annual bonus earned with respect to 2013 performance
pursuant to the terms of the Management Incentive Program (the “MIP”), with the
amount of such annual bonus to be determined by the Compensation Committee of
the Company’s Board of Directors (the “Board”) in accordance with the terms of
the MIP (but without any loss of eligibility due to the Consultant’s termination
of employment prior to the payment date).  The annual bonus, if any, will be
paid to the Consultant at the same time as annual bonus payments under the MIP
are made to other participants in the MIP who continue to be employed by the
Company through the applicable payment date.

(c) Except as provided in Section 1(b), the Consultant shall be entitled to no
other compensation and/or benefits of any kind from the Company in connection
with his service as an employee of the Company, other than any earned but unpaid
salary, payment for any accrued but unused vacation, and any benefits that are
accrued and vested as of the Date of Termination under employee benefit plans of
the Company in which the Consultant participates as of the Date of Termination.

(d) The Company may withhold from any amounts payable pursuant to this Section
1, or any other benefits received pursuant to this Section 1, any Federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.

2. Consulting Services.

(a) From the Date of Termination through December 31, 2015, or such earlier date
as may apply pursuant to Section 3 below (the “Consulting Term”), in
consideration for the compensation provided for below, the Consultant shall (i)
provide assistance and support the Company in connection with the Company’s
leadership transition process, and (ii) provide general consulting services to
the Company, as reasonably requested by the Board or the Chief Executive Officer
of the Company.  The consulting services shall be performed at such place or
places as shall be mutually agreed upon by the Consultant and the Company.

(b) During the Consulting Term, the Company shall pay the Consultant a fee of
$40,000.00 per month, payable on the first of each month in arrears (the
“Consulting Fee”).  Further, the Consultant shall be entitled to reimbursement
for all reasonable expenses incurred by him in the performance of services
hereunder, in accordance with the applicable policies of the Company and its
affiliates.

(c) During the Consulting Term, Company shall provide the Consultant and his
eligible dependents with medical and dental insurance benefits on the same terms
and conditions as such benefits are provided to other senior executives of the
Company generally from time to time, as if he had remained employed by the
Company during that period; provided that in any month in which the premium for
such benefits cannot be provided on a tax-free basis, the Company shall, in
addition to providing such benefits, pay the Consultant a cash amount equal to
67% of the amount of the premium includible in the Consultant’s gross
income.  Notwithstanding the foregoing, if such benefits result in the
imposition of an excise tax, or otherwise violates, Section 105(h) of the Code
or the Patient Protection and Affordable Care Act (as amended by the Health Care
and Education Reconciliation Act of 2010 and as amended from time to time),
including, without limitation, Section 4980D of the Code, Company shall no
longer provide such medical and dental benefits to Consultant and his eligible
dependents and instead shall pay Consultant a monthly amount equal to 167% of
the portion of the applicable premiums paid by the Company for such benefits
(with respect to Consultant and his eligible dependents immediately prior to
such time) through the remainder of the Consulting Term.  Notwithstanding the
foregoing, nothing herein shall prevent Consultant from electing medical and/or
dental coverage benefits under the Company’s plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) to the extent Consultant is
otherwise entitled under COBRA.



2

--------------------------------------------------------------------------------

 

(d) The Consultant’s status during the Consulting Term shall be that of an
independent contractor and not, for any purpose, that of an employee or agent
with authority to bind the Company in any respect.  Except as provided above,
the Consultant shall not be eligible for any additional compensation or benefits
from the Company.  Any payments made to the Consultant hereunder shall not be
taken into account in computing the Consultant’s salary or compensation for the
purposes of determining any benefits or compensation under (i) any pension,
retirement, life insurance or other benefit plan of the Company or any of its
affiliates or (ii) any agreement between the Company or any of its affiliates
and the Consultant.

(e) All payments and other consideration made or provided to the Consultant
pursuant to Section 2 of this Agreement shall be made or provided without
withholding or deduction of any kind, and the Consultant shall assume sole
responsibility for discharging all tax or other obligations associated
therewith.  The Consultant acknowledges that he is solely responsible for the
payment of all Federal, state, local and foreign taxes that are required by
applicable laws or regulations to be paid with respect to the Consulting Fee,
and under no circumstances whatsoever, including without limitation, for the
purposes of the Federal Insurance Contributions Act, the Social Security Act,
the Federal Unemployment Tax Act and federal and state income tax withholding,
will the Consultant be deemed an employee of the Company during the Consulting
Term.

3. Termination of Consulting Term.

(a) Right to Terminate Consulting Term.  The Company may, at any time and in its
sole discretion, terminate the Consulting Term, with any termination to be
effective 30 days after written notice is delivered to the Consultant by the
Company; provided,  however, that if the Consultant commences full-time
employment with another company at any time prior to December 31, 2015, if the
Consultant engages in activity constituting Cause (as defined in Section 8(C) of
the Prior Agreement, but treating references therein to such agreement as
referring to this Agreement) or if the Consultant fails to execute the Release
within the timeframe required by Section 1(b) of this Agreement or revokes the
Release, the Company may at any time thereafter terminate the Consulting Term
with immediate effect, upon written notice (any termination pursuant to this
proviso, a “Permitted Termination”).  The Consultant may also terminate the
Consulting Term by providing the Company with 30 days advance written notice of
such voluntary termination.  Furthermore, the Consulting Term shall terminate
effective immediately upon the Consultant’s death.

(b) Consequences of Termination of Consulting Term.  Upon termination of the
Consulting Term by the Company or due to the Consultant’s death, the Company
shall be required to continue to (i) pay the Consultant the Consulting Fee
pursuant to Section 2(b) and (ii) provide the Consultant with medical and dental
benefits pursuant to Section 2(c), in the case of each of clauses (i) and (ii),
through December 31, 2015; provided,  however, that if such termination is a
Permitted Termination, the Company shall not be so required and shall have no
further obligations to the Consultant hereunder.  Upon the termination of the
Consulting Term by the Consultant for any reason, the Company shall have no
further obligations to the Consultant hereunder.

(c) Full Settlement.  The payments and benefits provided under this Section 3
shall be in full satisfaction of the Company’s obligations to the Consultant
upon the termination of the Consulting Term for any reason, notwithstanding the
remaining length of the Consulting Term, and, subject to the aforesaid, the
Consultant shall not be entitled to any other payments or benefits (or other
damages in respect of a termination or claim for breach of this Agreement)
beyond those specified in this Section 3.

4. Trade Secrets and Confidential Information; Return of Company Property.  The
Consultant acknowledges and agrees that his obligations and the Company’s and
its affiliates’ rights under Section 13 of the Prior Agreement shall remain in
full force and effect.  Section 13 of the Prior Agreement is hereby incorporated
into this Section 4.  In addition, the Consultant agrees that upon ceasing to
provide consulting services for any reason, the Consultant will promptly
surrender to the Company all Trade Secrets and Confidential Information (as each
such term is defined in Section 16 of the Prior Agreement) and all materials
relating thereto.



3

--------------------------------------------------------------------------------

 

5. Non-Competition; Non-Recruit; Full Force and Effect.  Notwithstanding
anything herein or in the Prior Agreement to the contrary, the Consultant
acknowledges and agrees that his obligations, and the Company’s and its
affiliates’ rights, under Section 14 of the Prior Agreement shall remain in full
force and effect; provided, however, that for purposes of such Section 14, (a)
the term “Business” shall mean the business of delivering personal finance
content to consumers on the Internet, and the business of generating leads or
hyperlink or display advertising for mortgages, home equity lines of credit,
real estate, retail banking products, credit cards, insurance or auto loans on
the Internet, and (b) the applicable period that such provision shall apply
shall be from the date hereof through the later of the last date for which a
Consulting Fee is owed to Consultant and the first anniversary of the Date of
Termination.  Section 14 of the Prior Agreement (as modified by the immediately
preceding sentence) is hereby incorporated into this Section 5.

6. Non-Disparagement.  The Consultant agrees that he shall not, directly or
indirectly, disparage the Company or its directors, officers or affiliates in
any way, other than as part of the judicial, arbitration or other dispute
resolution process in connection with any litigation, mediation, arbitration or
other judicial proceeding arising under any claim brought in connection with
this Agreement, or other than when compelled to testify under oath by subpoena,
regulation or court order.  The Company agrees to instruct the members of the
Board and officers of the Company who are subject to the requirements of
Section 16 of the Securities Exchange Act of 1934, as amended, not to disparage
the Consultant in any way, other than as part of the judicial, arbitration or
other dispute resolution process in connection with any litigation, mediation,
arbitration or other judicial proceeding arising under any claim brought in
connection with this Agreement, or other than when compelled to testify under
oath by subpoena, regulation or court order.

7. Injunctive Relief.  The Consultant acknowledges that breach of the provisions
of Section 4, 5 or 6 of this Agreement would result in irreparable injury and
permanent damage to the Company, which prohibitions or restrictions the
Consultant acknowledges are both reasonable and necessary under the
circumstances, singularly and in the aggregate, to protect the interests of the
Company.  The Consultant recognizes and agrees that the ascertainment of damages
in the event of a breach of Section 4, 5 or 6 of this Agreement would be
difficult, and that money damages alone would be an inadequate remedy for the
injuries and damages which would be suffered by the Company from breach by the
Consultant.  The Consultant therefore agrees: (a) that, in the event of a breach
of Section 4, 5 or 6 of this Agreement, the Company, in addition to and without
limiting any of the remedies or rights which it may have at law or in equity or
pursuant to this Agreement, shall have the right to injunctive relief or other
similar remedy in order to specifically enforce the provisions hereof, and
(b) to waive and not to (i) assert any defense to the effect that the Company
has an adequate remedy at law with respect to any such breach, (ii) require that
the Company submit proof of the economic value of any Trade Secret (as defined
in the Prior Agreement), or (c) require that the Company post a bond or any
other security.  Nothing contained herein shall preclude the Company from
seeking monetary damages of any kind, including reasonable fees and expenses of
counsel and other expenses, in a court of law.

8. Successors. This Agreement is personal to the Consultant and without the
prior written consent of the Company shall not be assignable by the Consultant
other than by will or the laws of descent and distribution.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its businesses and/or
assets to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, the “Company”
shall mean the Company as hereinbefore defined and any successor to its
businesses and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

9. Section 409A.  This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Treasury regulations relating thereto or an exception to Section 409A of the
Code.  For purposes of compliance with Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation, and



4

--------------------------------------------------------------------------------

 

in no event may the Consultant, directly or indirectly, designate the calendar
year of any payment under this Agreement.  All reimbursements provided under
this Agreement shall be provided in accordance with the requirements of Section
409A of the Code, including, where applicable, the requirement that (a) the
amount of expenses eligible for reimbursement during one calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year, (b) the reimbursement of an eligible expense shall be made no later than
the last day of the calendar year following the calendar year in which the
expense is incurred, and (c) the right to any reimbursement shall not be subject
to liquidation or exchange for another benefit.

10. Miscellaneous.

(a) This Agreement shall be governed in all aspects by the laws of the State
of Florida, without regard to its rules governing conflicts of law.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Consultant:

To the most recent address on file with the Company

If to the Company:

Bankrate, Inc.
477 Madison Avenue, Suite 430
New York, NY  10022
Attention:  General Counsel
Telecopy:  917-368-8611

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c) The Company acknowledges and agrees that its obligations and the
Consultant’s rights under Section 29 of the Prior Agreement shall remain in full
force and effect; provided, however, that references in such provision to the
Prior Agreement shall be treated as referring to both the Prior Agreement and
this Agreement.  Section 29 of the Prior Agreement (as modified by the
immediately preceding sentence) is hereby incorporated into this Section 10(c).

(d) The Company shall pay on the Consultant’s behalf all statements rendered to
the Consultant by the Consultant’s attorneys for reasonable fees and expenses in
connection with the negotiation and preparation of this Agreement.

(e) Except as explicitly set forth herein with respect to Sections 8(C), 13, 14,
and 29 of the Prior Agreement, this Agreement represents the entire
understanding of the parties concerning the subject matter hereof and supersedes
all prior communications, agreements and understandings (including the Prior
Agreement), whether oral or written, relating to the subject matter hereof.  The
language contained herein shall be deemed to be that negotiated and approved by
both parties and no rule of strict construction shall be applied.



5

--------------------------------------------------------------------------------

 

(f) No waiver by any party hereto of a breach of any provision of this Agreement
by any other party, or of compliance with any condition or provision of this
Agreement to be performed by such other party, will operate or be construed as a
waiver of any subsequent breach by such other party of any similar or dissimilar
provisions and conditions at the same or any prior or subsequent time.  The
failure of any party hereto to take any action by reason of such breach will not
deprive such party of the right to take action at any time while such breach
continues.

(g) The invalidity or unenforceability of any provision (or portion thereof) of
this Agreement shall not affect the validity or enforceability of any other
provision (or portion thereof) of this Agreement.

(h) This Agreement may be executed in counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Consultant has hereunto set the Consultant’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

THOMAS R. EVANS

 

 

/s/ THOMAS R. EVANS

 

 

 

BANKRATE, INC.

 

 

By:

/s/ EDWARD J. DIMARIA

Name: Edward J. DiMaria

Title:  SVP, Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Agreement”) is made and entered into as of
December 31, 2013, by and between Thomas R. Evans (“Consultant”) and Bankrate,
Inc., a Delaware corporation (the “Company”).  All capitalized terms used, but
not defined, herein shall have the meanings ascribed to them in the Separation
and Consulting Agreement by and between the Consultant and the Company, dated as
of _______, 2013 (the “Separation Agreement”).

WHEREAS, the Separation Agreement sets forth the terms and conditions of the
Consultant’s resignation from employment with the Company, and Section 1(b) of
the Separation Agreement requires, in order for the Consultant to receive
certain benefits set forth in the Separation Agreement, that the Consultant
execute a release of claims against the Company and its affiliates;

WHEREAS, the Consultant’s employment terminated effective December 31, 2013;

WHEREAS, the terms of this Agreement are the products of mutual negotiation and
compromise between the Consultant and the Company;

WHEREAS, the meaning and effect and terms of this Agreement have been fully
explained to the Consultant;

WHEREAS, the Consultant is hereby advised, in writing, by the Company that he
should consult with an attorney prior to executing this Agreement; and

WHEREAS, the Consultant has carefully considered other alternatives to executing
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Company and the Consultant agree as follows:

1. Consultant Release

(a) In consideration of the benefits set forth in the Separation Agreement, the
Consultant, for himself and, to the maximum extent permitted by law, on behalf
of each of his agents, representatives, heirs, executors, administrators,
assigns, and successors (collectively, the “Consultant Parties”), hereby
unequivocally, fully, and irrevocably releases, waives and discharges the
Company and its former, current, or future officers, directors, agents,
representatives and employees, all affiliates of the Company and all former,
current, or future officers, directors, agents, representatives and employees of
any such affiliates, as well as all employee benefit plans (collectively, the
“Company Parties”) from any and all past, present, direct, indirect and/or
derivative liabilities, claims, rights, actions, causes of action, counts,
obligations, sums of money due, attorneys’ fees, costs, judgments, suits, debts,
covenants, agreements, promises, demands, damages and charges of whatever kind
or nature, known or unknown, in law or in equity, (collectively, “Claims”)
asserted or that could have been asserted, under federal, state or local statute
(including, without limitation, Title VII of the Civil Rights Act of 1964, The
Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United
States Code, the Employee Retirement Income Security Act of 1974 (except for
benefits that are or become vested on or before the last day of the Consultant’s
employment with the Company, which are not affected by this Agreement), the
Immigration Reform and Control Act, the Sarbanes-Oxley Act of 2002, the Family
and Medical Leave Act, the Americans with Disabilities Act of 1990, the Equal
Pay Act, the Age Discrimination and Employment Act of 1967, the Older Workers
Benefit Protection Act of 1993, the Workers Adjustment and Retraining
Notification Act, the Occupational Safety and Health Act, the Consolidated
Omnibus Budget Reconciliation Act of 1985, the New York City Human Rights



A-1

--------------------------------------------------------------------------------

 

Law, the New York State Human Rights Law, the New York State Labor Law, the New
York wage and wage–hour laws, Minimum Wage Law, as well as all other similar
civil rights laws and other employment-related statutes), or common law or the
laws of any other relevant jurisdiction, from the beginning of time up to and
including the date of this Agreement, arising from or out of, based upon, in
connection with or otherwise relating in any way to (i) the Separation
Agreement; (ii) the Consultant’s employment with the Company and its affiliates
and relationship with any of them, and/or (iii) the circumstances by which the
Separation Agreement was terminated and the Consultant ceased to be employed by
the Company (collectively, the “Consultant Released Claims”); provided, however,
that the Consultant Released Claims shall not include (A) the Company’s
obligations pursuant to the Separation Agreement or (B) any rights to
indemnification or contribution under the Company’s certificate of incorporation
or by-laws or equivalent governing documents of the Company and its affiliates,
the law of the State of Delaware, any indemnification agreement between
Consultant and the Company or any rights to insurance coverage under any
directors’ and officers’ liability insurance or fiduciary insurance policy.

(b) In further consideration of the payments and benefits set forth in the
Separation Agreement, the Consultant Parties hereby unconditionally release,
waive and forever discharge Company Parties from any and all Consultant Released
Claims that the Consultant Parties may have as of the date of this Agreement
arising under ADEA.  To effectuate the release, waiver and discharge of all ADEA
rights and claims, this Agreement is intended to comply with the requirements of
the Older Workers Benefit Protection Act.  By signing this Agreement, the
Consultant hereby acknowledges and confirms the following: (i) he was advised by
the Company in connection with his termination to consult with an attorney of
his choice prior to signing this Agreement and to have such attorney explain to
him the terms of this Agreement, including, without limitation, the terms
relating to the Consultant’s release of claims arising under ADEA, and the
Consultant has in fact consulted with an attorney; (ii) the Consultant was given
a period of not fewer than twenty-one (21) calendar days to consider the terms
of this Agreement and to consult with an attorney of his choosing with respect
thereto; and (iii) the Consultant knowingly and voluntarily accepts the terms of
this Agreement.  The Consultant also understands that he has seven (7) calendar
days following the date on which he signs this Agreement within which to revoke
the release contained in Section 1(a) hereof, by providing a written notice of
his revocation of the release and waiver contained in this Section 1(b) to the
Company at the address set forth in Section 10(b) of the Separation
Agreement.  Notwithstanding anything in this Agreement or the Separation
Agreement to the contrary, in the event of any such revocation by the
Consultant, all obligations of the Company under Sections 1(b) and 2 of the
Separation Agreement shall terminate and be of no further force and effect as of
the date of such revocation.

(c) Any Company Party released from any Consultant Released Claim pursuant to
this Section 1 may plead this Agreement as a complete defense, discharge, and
bar to any action, claim or demand brought in respect of such Consultant
Released Claim in contravention of this Agreement.

(d) The Consultant Parties acknowledge and agree that they may be unaware of or
may discover facts in addition to or different from those which they now know,
anticipate, or believe to be true related to or concerning the Consultant
Released Claims.  The Consultant Parties know that such presently unknown or
unappreciated facts could materially affect the claims or defenses of a
Consultant Party.  It is nonetheless the intent of the Consultant Parties to
give a full, complete, and final release and discharge of the Consultant
Released Claims.  In furtherance of this intention, the release herein given
shall be and remain in effect as full and complete releases with regard to the
Consultant Released Claims notwithstanding the discovery or existence of any
such additional or different claim or fact.  To that end, with respect to the
Consultant Released Claims only, the Consultant Parties expressly waive and
relinquish any and all provisions, rights, and benefits conferred by any law of
the United States or of any state or territory of the United States, or of any
other relevant jurisdiction, or principle of common law, under which a general
release does not extend to claims which a party does not know or suspect to
exist in its favor at the time of executing the release, which if known by such
party might have affected such party’s settlement.



A-2

--------------------------------------------------------------------------------

 

2. Company Release

(a) In consideration of the Consultant’s agreements in the Separation Agreement
and this Agreement, the Company, on behalf of the Company Parties, hereby
unequivocally, fully, and irrevocably releases, waives and discharges the
Consultant Parties from any and all Claims asserted or that could have been
asserted against any of them, under federal, state or local statute or common
law or the laws of any other relevant jurisdiction, from the beginning of time
up to and including the date of this Agreement, other than Claims arising from
Executive’s gross negligence or willful misconduct (collectively, the “Company
Released Claims”).

(b) Any Consultant Party released from any Company Released Claim pursuant to
this Section 2 may plead this Agreement as a complete defense, discharge, and
bar to any action, claim or demand brought in respect of such Company Released
Claim in contravention of this Agreement.

(c) The Company Parties acknowledge and agree that they may be unaware of or may
discover facts in addition to or different from those which they now know,
anticipate, or believe to be true related to or concerning the Company Released
Claims.  The Company Parties know that such presently unknown or unappreciated
facts could materially affect the claims or defenses of a Company Party.  It is
nonetheless the intent of the Company Parties to give a full, complete, and
final release and discharge of the Company Released Claims.  In furtherance of
this intention, the release herein given shall be and remain in effect as full
and complete releases with regard to the Company Released Claims notwithstanding
the discovery or existence of any such additional or different claim or
fact.  To that end, with respect to the Company Released Claims only, the
Company Parties expressly waive and relinquish any and all provisions, rights,
and benefits conferred by any law of the United States or of any state or
territory of the United States, or of any other relevant jurisdiction, or
principle of common law, under which a general release does not extend to claims
which a party does not know or suspect to exist in its favor at the time of
executing the release, which if known by such party might have affected such
party’s settlement.

3. Acknowledgments and Affirmations

(a) The Consultant affirms that he has been paid for all hours worked during his
term of employment with the Company.  The Consultant affirms that he has been
granted any leave to which he was entitled under the Family and Medical Leave
Act or related state or local leave or disability accommodation laws.  The
Consultant affirms that all of the Company’s decisions regarding the pay and
benefits through the date of the Consultant’s execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.

(b) The Consultant affirms that he has no known workplace injuries or
occupational diseases.

(c) The Consultant affirms that he has not been retaliated against for reporting
any allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud.

(d) The Consultant affirms that he does not have any current charge, claim or
lawsuit against one or more of the Company Parties pending before any local,
state or federal agency or court regarding his employment and the termination of
his employment.  The Consultant understands that nothing in this Agreement
prevents him from filing a charge or complaint or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
the Consultant is giving up any right to monetary recovery that is based on any
of the claims he has released.  The Consultant also understands that if he files
such a charge or complaint, he has, as part of this Agreement, waived his right
to receive any benefits beyond what Consultant receives pursuant to the
Separation Agreement.



A-3

--------------------------------------------------------------------------------

 

(e) The Consultant affirms that at the time of considering or executing this
Agreement, the Consultant was not affected or impaired by illness, use of
alcohol, drugs or other substances or otherwise impaired.  The Consultant is
competent to execute this Agreement and knowingly and voluntarily waives any and
all claims he may have against the Company Parties.  The Consultant certifies
that he is not a party to any bankruptcy, lien, creditor-debtor or other
proceedings which would impair his right or ability to waive all claims he may
have against the Company Parties.

4. Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction; provided, however, that, notwithstanding anything in this
Agreement to the contrary, any invalidation of the Consultant’s release given in
Section 1 hereof shall release the Company from its other obligations under the
Separation Agreement.  If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only as broad as is
enforceable.

5. Miscellaneous.  This Agreement will be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to any
choice of law or conflicting provision or rule (whether of the State of Florida
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Florida to be applied.  In furtherance of the foregoing, the
internal law of the State of Florida will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.  This Agreement shall become effective and enforceable
on the eighth day following its execution by the Consultant, provided he does
not exercise his right of revocation as described above.  If Consultant fails to
sign this Agreement or revokes his signature, this Agreement will be without
force or effect, and the Consultant shall not be entitled to the payments
described in Sections 1(b), 2, and 3 of the Separation Agreement.

6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF ITS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND ARE MUTUALLY
DESIROUS OF ENTERING INTO SUCH AN AGREEMENT.  THE CONSULTANT UNDERSTANDS THAT
THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE
AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT.  HAVING
ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH HEREIN, AND
TO RECEIVE THEREBY THE BENEFITS SET FORTH IN THE SEPARATION AGREEMENT, THE
CONSULTANT FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT.  IF THIS DOCUMENT IS RETURNED PRIOR TO EXPIRATION OF THE 21-DAY
REVIEW PERIOD, THEN THE CONSULTANT ACKNOWLEDGES AND WARRANTS THAT HE HAS
VOLUNTARILY AND KNOWINGLY WAIVED SUCH 21-DAY REVIEW PERIOD, AND THIS DECISION TO
ACCEPT A SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE



A-4

--------------------------------------------------------------------------------

 

EXPIRATION OF 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

A-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement now voluntarily and knowingly
execute this Agreement.

 

 

THOMAS R. EVANS

 

 

 

BANKRATE, INC.

 

 

By:

 

Name:

Title:

 



 

--------------------------------------------------------------------------------